   4:20-cr-03040-JMG-CRZ Doc # 14 Filed: 06/17/21 Page 1 of 2 - Page ID # 40




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                         4:20CR3040

     vs.
                                                        ORDER
RANDY ALLAN MERRILL,

                   Defendant.


      Based on the evidence before the court, Defendant has violated the
conditions of Defendant’s supervised release by using illegal drugs, failing to
show up for scheduled drug testing, failing to maintain contact with his
supervising officer, and failing to report contacts with law enforcement. After
considering available options, and with the consent of the defendant’s
supervising officer and the government,


     IT IS ORDERED that Defendant’s motion, (Filing No. 13), is granted,
and Defendant is released subject to the following:

      1)    Defendant shall appear at a revocation hearing to commence
            before the Honorable John M. Gerrard, Chief United States
            District Judge, in Courtroom 1, United States Courthouse,
            Lincoln, Nebraska, at 2:30 p.m. on July 23, 2021.

      2)    The defendant shall comply with all terms and conditions of
            supervised release which were imposed at sentencing, and the
            following additional conditions:

             a.    When an opening becomes available, Defendant shall
                   reside in the Residential Reentry Center, Dismas in
                   Kearney, Nebraska (RRC), for a period of up to 180 days in
                   the correctional component, to commence at the direction of
4:20-cr-03040-JMG-CRZ Doc # 14 Filed: 06/17/21 Page 2 of 2 - Page ID # 41




               the probation officer. Defendant shall observe the rules of
               that facility. Defendant may be discharged earlier than 180
               days by the probation officer if he is determined to be in full
               compliance with the conditions of supervision.

          b.   If the defendant is discharged from the RRC for any reason
               whatsoever, or leaves the premises of the facility without
               authorization, he shall promptly report to his supervising
               officer, the United States Marshal, and/or any law
               enforcement officer. Irrespective of whether the defendant
               self-reports, if defendant is discharged from or leaves RRC
               without authorization, the United States Marshal, and/or
               any law enforcement officer is ordered to take the
               defendant into custody and detain the defendant pending a
               prompt hearing before the court.

          c.   The probation officer assigned to this matter shall assist
               counsel with the preparation of the necessary paper work.

          d.   This order does not moot the pending petition for an
               offender under supervision.

   Dated this 17th day of June, 2021.

                                        BY THE COURT:

                                        s/ John M. Gerrard
                                        Chief United States District Judge
